DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 19 and 37 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, the receiver obtaining a cell radius supported by the selected random access format, and calculating a line-of-sight transmission time delay if the cell radius is less than the distance and based on the time reference, the receiver transmitting a random access subframe the line-of-sight transmission time delay in advance. 

The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0174515 (published 6 Jun. 2019) [hereinafter Li] teaches teaches a method for transmitting Hybrid Automatic Repeat reQuest (HARQ) information, comprising:
 	determining, by a terminal device, first Hybrid Automatic Repeat reQuest (HARQ) information, wherein the first HARQ information is HARQ information corresponding to a first downlink data channel received by the terminal device on a first downlink time unit, the first downlink data channel corresponds to a first timing value, and the first downlink time unit is a time unit in a first downlink transmission opportunity; (i.e. fig. 9 shows a UE may determine HARQ feedback information corresponding to a PDSCH (physical downlink shared channel)or data channel received on a time interval, the PDSCH corresponding to a TTI; see paragraphs 21, 101, 102) and transmitting, by the terminal device, first uplink control information on a first uplink time unit, wherein the first uplink control information comprises the first HARQ information, wherein the first uplink time unit is a time unit in a first uplink transmission opportunity, (i.e. fig. 9 shows  HARQ feedback regarding the PDSCH received on the UE corresponding to the TTI may be transmitted on a PUCCH or PUSCH on a first time domain resource, wherein the uplink physical channel carries the HARQ feedback determined by the UE. Further, the uplink channel is located in the first determined timeslot in a Q interval; see paragraphs 102 - 104) the first uplink transmission opportunity is later than the first downlink transmission opportunity, and a time distance between the first uplink time unit and the first downlink time unit is greater than or equal to the first timing value. (fig. 9 shows the first uplink transmission is later in time that the first downlink transmission. Also, the time interval between the first uplink and downlink transmission is greater than the TTI for the downlink channel) However, Li does not teach the receiver obtaining a cell radius supported by the selected random access format, and calculating a line-of-sight transmission time delay if the cell radius is less than the distance and based on the time reference, the receiver transmitting a random access subframe the line-of-sight transmission time delay in advance. 

Additionally, all of the further limitations in 3 – 9 and 21 - 27 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 15, 2022Primary Examiner, Art Unit 2471